internal_revenue_service number release date index number --------------------------------------------------- -------------------------------------------------------- ---------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number --------------------- refer reply to cc tege eb hw plr-108972-09 date june legend county ------------------------------------ state plan trust ----------- ------------------------------------------------- ------------------------------------------------ dear --------------- facts county is a political_subdivision of state according to the information provided county adopted plan to provide medical benefits for eligible_employee retirees and their spouses and dependents as defined in sec_152 of the internal_revenue_code code additionally county provides medical benefits to a group of former employees who continue to participate in county’s pension_plan all medical benefits are insured benefits retirees may elect to continue the health plan if they are eligible for normal or early retirement and pay a premium as represented an eligible retiree is a retiree who has attained age has completed at least years of continuous service with county or has reached age with at least years of county service and has their share of plan premiums_paid by authorized after-tax deductions from monthly retirement check thus plan benefits for eligible retirees are funded by a combination of retiree post-tax contributions and county contributions benefit levels are determined by county through annual appropriations plr-108972-09 county represents that there are no cash-outs of unused amounts from plan there is no conversion of sick or vacation days into retiree health benefits and there is no salary reduction to fund retiree health benefits county created trust to provide a vehicle for funding post-employment benefits under plan the trust agreement allows the employees of county and certain government bodies affiliated with county to participate in trust trust income is derived from county contributions employee contributions and investment_income county will amend the trust agreement to provide in no case may an entity become a participating employer in trust unless it is a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code and trust income is used exclusively to provide benefits to retirees their spouses and dependents and to pay administrative costs trust is governed by county retirement_plan board which has nine members three members are county employees who serve by virtue of their position one member is a county commissioner selected by the chairman of county commissioners one member is a member of the general_public selected by the county commissioners two members are county employees selected by a majority of county employees two members are retired county employees selected by a majority of retired county employees county’s governing board has exclusive authority to amend the trust agreement and to terminate trust upon termination trust assets are used to pay benefits and administrative expenses and any remaining assets will be distributed to county county proposes to amend trust to provide that upon termination of trust in no case will any remaining assets be distributed to an entity that is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling plr-108972-09 points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign properly to conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization trust provides health benefits to retired employees of county a political_subdivision of state providing health benefits to current and former employees constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code the income of trust accrues to county no private interests participate in or benefit from the operation of trust any distribution of remaining funds in trust to participating retirees upon the dissolution of trust satisfies an obligation county has assumed with respect to providing benefits to their employees the benefit to participants is incidental to the public benefit see revrul_90_74 sec_61 of the code and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a of the code gross_income includes compensation_for services including fees commissions fringe_benefits and similar items however sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees or by contributing to a separate trust or fund including a fund referred to in sec_105 which provides accident and health benefits directly or through insurance to one or more of his employees however if the insurance_policy trust or plr-108972-09 fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to accident or health benefits coverage provided under an accident_and_health_plan to former employees and their spouses and dependents is excludable from gross_income under sec_106 see revrul_62_199 1962_2_cb_32 revrul_82_196 1982_2_cb_53 sec_105 provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care as defined in sec_213 of the taxpayer his spouse and his dependents as defined in sec_152 of the code based on the information submitted and representations made we conclude as follows provided the amendments to the trust agreement as described above are adopted and as of the date the amendments are adopted the income of trust will be derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 accordingly trust’s income will be excludable from gross_income under sec_115 of the code if trust is classified as a_trust for federal_income_tax purposes trust is not required to file an annual income_tax return under sec_6012 of the code contributions paid to plan and payments made from plan which are used exclusively to pay for the accident or health coverage of retired employees their spouses and dependents as defined in sec_152 are excludable from the gross_income of retired employees and retired employees’ spouses and dependents under sec_106 and sec_105 of the code no opinion is expressed concerning the federal tax consequences of plan or trust under any other provision of the code other than those specifically stated herein this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-108972-09 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely harry beker branch chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities
